Conviction for selling whisky; punishment, one year in the penitentiary.
We find in the record no bills of exception complaining of any matter of procedure. The indictment fully charges the offense. The charge of the court seems to correctly submit the law applicable.
The testimony is apparently clear and plain and shows a sale of whisky by appellant to the party named in the indictment as the purchaser. Appellant testified and admitted that he was present when said party came to appellant's home looking for whisky. Appellant admitted that he procured the whisky and delivered it to said party. His only defense is that he was not the original seller but acted as a go-between. The jury have settled this issue against appellant.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
MORROW, P. J., absent. *Page 560